Citation Nr: 1505923	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-35 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from June 1973 to June 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the RO in Sioux Falls South Dakota.

In April 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

The Veteran has current tinnitus; the Veteran sustained acoustic trauma during service; the evidence in favor of a relationship between current tinnitus and service has attained relative equipoise with the evidence against.


CONCLUSION OF LAW

Tinnitus was incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus on the basis that it is related to acoustic trauma sustained in service.  

In-service acoustic trauma is acknowledged with regard to this claim as service connection has already been granted for left-ear hearing loss as related to acoustic trauma in service.  There is also a confirmed diagnosis of tinnitus in this case (see February 2012 VA examination report, September 2012 private audiology report).  The question for resolution by the Board is whether the current tinnitus is etiologically related to the in-service acoustic trauma.

In favor of a nexus between the in-service acoustic trauma and the current tinnitus is a private medical opinion dated September 7, 2012 written by an audiologist at Professional Hearing Services.  After examining the Veteran, the audiologist diagnosed tinnitus and opined that tinnitus is as likely as not due to the Veteran's time in service.  

The stated basis for the RO's denial of the claim is a VA opinion dated in February 2012 which finds against a nexus.  The VA examiner opined that tinnitus was not at least as likely as not related to service.  The rationale provided by the VA examiner was that, although military noise exposure was conceded, service treatment records were negative for complaints of tinnitus, and the Veteran denied tinnitus during his VA ambulatory care enrollment visit in July of 2001.  

The July 14, 2001 VA ambulatory care report contains a general review of bodily systems.  Under the section pertaining to ears, the examiner noted "He has mild hearing loss, but has not required hearing aids.  No ear pain or tinnitus."  

The Veteran testified at the Board hearing that he had no recollection of the July 2001 denial of tinnitus, and that he did not know what the word tinnitus meant until about two years ago.  

The Board finds that the Veteran's testimony that he did not understand what tinnitus was at the time of the July 2001 report to be credible.  It is apparent from a review of the July 2001 report that the Veteran's hearing symptomatology was not the purpose of the screening, and there is no recordation of the question actually asked of the Veteran, i.e., whether he had "tinnitus" or symptoms such as ringing in the ear.  As for the lack of complaint in service, this is consistent with the Veteran's account that his tinnitus symptomatology has progressively worsened in the years since service.  

While the September 2012 opinion does not contain a detailed rationale, in light of the deficiencies noted in the rationale of the VA opinion, the Board finds that the evidence in favor of a nexus between the in-service noise exposure and current tinnitus has attained the point of relative equipoise with the evidence against nexus.   With resolution of all reasonable doubt in favor of the claim, the Board concludes that service connection for tinnitus is warranted.  

As the Board is granting service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for tinnitus is granted. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


